Filed 11/17/20 P. v. Garcia CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074920

 v.                                                                      (Super.Ct.No. RIF1801472)

 JOSHUA FORD GARCIA,                                                     OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Bambi J. Moyer, Judge.

Affirmed.

         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Joshua Ford Garcia pleaded guilty to four counts of sexual intercourse or sodomy

with a person under 10, four counts of oral copulation with a person under 10, and eight

counts of aggravated sexual assault of a child under 14. The court sentenced Garcia to

255 years to life.

       Garcia appealed the judgment. His attorney filed a brief informing this court they

were unable to identify any errors and asking us to perform an independent review of the

record. Based on our independent review of the record, we find no error and affirm.

                                              I

                                          FACTS

       Based on evidence that Garcia repeatedly sexually assaulted his daughter Jane Doe

from the time she was five years old until she was nine, the Riverside County District

Attorney charged Garcia with four counts of sexual intercourse or sodomy with a child

under 10 (Pen. Code, § 288.7, subd. (a), unlabeled statutory citations refer to this code),

four counts of oral copulation with a child under 10 (§ 288.7, subd. (b)), and eight counts

of aggravated sexual assault of a child under 14 (§ 269 subds. (a)(3) [sodomy] or (a)(4)

[oral copulation]).

       Garcia proceeded to a jury trial. Just before the sixth day of trial, and before he put

on his defense, Garcia decided to plead guilty to all charges. The trial court sentenced

him to 255 years to life, composed of three consecutive 25-year-to-life terms for the

section 288.7, subdivision (a) convictions and 12 consecutive 15-year-to-life terms for

the convictions under sections 288.7, subdivision (b), 269, subdivisions (a)(3) and (a)(4).



                                              2
The court imposed one concurrent 25-year-to-life term for one of the section 288.7,

subdivision (a) convictions.

                                            II

                                        ANALYSIS

       We appointed counsel to represent Garcia on appeal, and counsel has filed a brief

under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738, setting forth a statement of the case, a summary of the facts and

potential arguable issues, and asking us to conduct an independent review of the record.

       Counsel’s brief raised two potential issues for our consideration: whether Garcia

was properly advised that pleading guilty would waive his right to challenge any trial

errors, and whether there were sentencing errors, for example, regarding the fines and

fees imposed. We offered Garcia an opportunity to file a personal supplemental brief, and

he has not done so.

       We have independently reviewed the record for potential error as required by

People v. Kelly (2006) 40 Cal. 4th 106 and find no arguable error that would result in a

disposition more favorable to Garcia.




                                            3
                                   III

                               DISPOSITION

     We affirm the judgment.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               SLOUGH
                                                        J.
We concur:


RAMIREZ
                    P. J.


McKINSTER
                       J.




                                    4